Benedict, J.
This is a claim on the part of the owners of the schooner Eleanora and the owners of the steam-tug Idlewild to recover salvage compensation for services rendered to a derelict. The schooner Calvin S. Edwards, laden with lumber, was discovered by the schooner Eleanora below Absecomb, abandoned, with four or five feet of water in her; the gaff, foregaff, and forebeam broken; no boats, no water-barrels on board; all sails gone but the topmast staysail; held to an anchor by a single hawser fastened to her bitts, and nearly chafed off; her chains were overboard with no anchors attached. As she was situated, she would have held on but a very little while longer. The Eleanora, finding her abandoned, made a line to her, put three men on board of her, and commenced to tow her towards New York. This was about 9 o’clock in the morning, and the sea was calm. After a while the wind began to breeze up, and the line parted. Then another line was made fast to her. By the time the Eleanora had arrived with the derelict off Barnegat the weather was looking very ugly. About 9 o’clock in the evening, the tug-boat Idlewild, coming in sight, was signaled, and asked to assist the Eleanora to get the derelict into port. This she agreed to do upon an understanding that any salvage that might be realized would be divided equally between the tug and the schooner. By the combined efforts of these two vessels the derelict was brought safely into *816port. After this libel for salvage had been filed against the derelict and her cargo, it was agreed between the owner of -the derelict schooner and the libelants that the derelict schooner should pay a salvage of 45 per cent, of the sum realized at the sale of the derelict by the marshal. No agreement was made as to the cargo, and the question now to be determined is as to what salvage should be paid by the cargo. No owner of the vessel has appeared. The only person appearing. to contest the demand of the salvors is the owner of the cargo. This intervenor, having been allowed to appear and defend for the cargo, contends that $250 would be sufficient salvage for the whole service, and that $100 would be sufficient for the cargo to pay. I cannot agree to this contention. The case is one of a derelict saved by the exertions of two vessels from a probable total loss. Upon the facts stated, I do not consider that it will be unjust to award the sum of $675 for saving the cargo, the value of which has been agreed on at $1,500.